— Judgment, Supreme Court, New York County (Kleiman, J.) rendered October 30, 1990, convicting defendant after a jury trial of criminal possession of a controlled substance in the fifth degree, and sentencing defendant as a predicate felon to an indeterminate term of 3 to 6 years imprisonment, to run consecutively to an unrelated indeterminate sentence of 1 Vi to 3 years imposed upon defendant’s plea of guilty to bail jumping in the second degree under a separate indictment, unanimously affirmed.
The arresting officer responded to a radio run of drug sales being conducted in the lobby of a specified building. The arresting officer recalled that he had made prior arrests at that location involving the sale of cocaine in green glassine envelopes. The officer observed defendant, from about seven feet away, holding a brown paper bag from which green glassines protruded through a hole in the bag. A person standing in front of defendant was clutching $10 bills. After defendant’s arrest, another glassine envelope and $345 were recovered from defendant’s sock. Evidence at trial established the presence of cocaine in the glassine envelopes. At the precinct, after the Miranda warnings, defendant stated that he was an independent contractor and charged $5 per bag.
Giving due deference to the hearing court which had the opportunity to observe the demeanor of the witnesses (People *510v Bowens, 129 AD2d 297, 307, lv denied 70 NY2d 749), we find no basis to disturb the hearing court’s findings of credibility. The arresting officer's observations established probable cause (see, People v McRay, 51 NY2d 594, 605; People v Eldridge, 103 AD2d 470). Concur — Ellerin, J. P., Kupferman, Asch and Kassal, JJ.